DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
In claim 6, it is suggested that “3-D” be changed to “3-dimensional” for at least its first iteration. 
In claim 6, it is noted that circles are 2-dimensional shapes and cones, cylinders, and spheres are examples of 3-dimensional shapes that have circular cross-sections. Therefore all 3-dimensional shapes are “non-circular”. It is suggested that said shapes be claimed or said cross-sections be claimed. 
In claim 7, line 1, it is suggested that “drive” be changed to “driver”.  
Appropriate correction is required.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox (2012/0287616).
	With respect to claim 1, Wilcox a driver (42; Fig. 8) for a luminaire (Fig. 1 and paragraph 36) comprising: a housing (10, 30, 44, 60, and 62) configured to be insertable into a first opening (first opening in 72 in Fig. 5) of a splice compartment (inside of 72) of a junction box (72) and, at least partially, out of a second opening (second opening in 72) of the junction box and into a plenum space that is not part of a splice compartment of the junction box (Fig. 1); a plurality of components (W, 36, and 42) within the housing for driving the luminaire (paragraphs 36-37); and an electrical connection (21 and 23) for electrically coupling the plurality of components to the luminaire (paragraph 31). 
As for claim 2, Wilcox teaches wherein the driver is an LED driver (paragraph 36) and the luminaire is an LED luminaire (paragraph 30).
As for claim 3, Wilcox teaches wherein the housing (10, 30, 44, 60, and 62) is substantially strait and tubular (Fig. 2).  
As for claim 4, Wilcox teaches wherein the housing (10, 30, 44, 60, and 62) is U- shaped (Fig. 1).  
As for claim 5, Wilcox teaches wherein the housing (10, 30, 44, 60, and 62) has a curve (Fig. 1).  
As for claim 6, Wilcox teaches wherein the housing (10, 30, 44, 60, and 62) has a non-circular 3D shape (Fig. 1).  
As for claim 7, Wilcox teaches wherein the LED drive (42) further includes a fastener (66) to secure the housing (10, 30, 44, 60, and 62) to the junction box (72). 
As for claim 8, Wilcox teaches wherein the plurality of components (W, 36, and 42) are at least partially removeable (Figs. 5-10) from the housing (10, 30, 44, 60, and 62).
As for claim 9, Wilcox teaches wherein the housing is made from a material that facilitates heat dissipation (paragraphs 28-29).
As for claims 10 and 11, Wilcox teaches all of the disclosed elements, which are assembled as claimed, thus the method is inherently taught. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        5/18/2022